Case 2:19-cv-06182-DSF-PLA Document 95-3 Filed 08/31/20 Page 1 of 7 Page ID #:3730




                                   EXHIBIT 3




                                   EXHIBIT 3
                                     1 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-3 Filed 08/31/20 Page 2 of 7 Page ID #:3731




                                   EXHIBIT 3
                                     2 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-3 Filed 08/31/20 Page 3 of 7 Page ID #:3732




                                   EXHIBIT 3
                                     3 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-3 Filed 08/31/20 Page 4 of 7 Page ID #:3733




                                   EXHIBIT 3
                                     4 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-3 Filed 08/31/20 Page 5 of 7 Page ID #:3734




                                   EXHIBIT 3
                                     5 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-3 Filed 08/31/20 Page 6 of 7 Page ID #:3735




                                   EXHIBIT 3
                                     6 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-3 Filed 08/31/20 Page 7 of 7 Page ID #:3736




                                   EXHIBIT 3
                                     7 of 7
